91 F.3d 151
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David C. DAVISON, Plaintiff-Appellee,v.DON WHITAKER LOGGING, INC., an Oregon Corporation,Defendant-Appellant.
No. 95-35282.
United States Court of Appeals, Ninth Circuit.
Submitted July 12, 1996.*Decided July 17, 1996.

1
Before:  FERGUSON and BRUNETTI, Circuit Judges, and KING,** District Judge.


2
MEMORANDUM***


3
Davison sued Don Whitaker Logging (Logging), alleging that his termination was based on age discrimination.  The case was submitted to a jury, which found in favor of Davison.  Logging appeals the denial of their motion for a directed verdict, arguing that Davison's rebuttal of the proffered explanations for the firing is not sufficient evidence to survive a motion for directed verdict.  Having established the prima facie requirements of  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), the plaintiff's rebuttal of the defendant's proffered reasons was enough evidence to allow a jury to make the determination of whether there was discrimination.   See St. Mary's Honor Center v. Hicks, 509 U.S. 502 (1993) ("[t]he factfinder's disbelief of the reasons put forward by the defendant ... may, together with the elements of the [McDonnell Douglas ] prima facie case, suffice to show intentional discrimination.  Thus, rejection of the defendant's proffered facts will permit the trier of fact to infer the ultimate fact of intentional discrimination....").  Accordingly, we affirm the district court's denial of directed verdict.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3